Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 1 of 53




                      EXHIBIT 53
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 2 of 53



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                                        Case No. 9:19-cv-81160
    APPLE INC.,
                        Plaintiff,
            v.

    CORELLIUM, LLC,

                        Defendant.




            DEFENDANT’S NOTICE OF SERVING FIFTH AMENDED ANSWERS
                 TO PLAINTIFF’S FIRST SET OF INTERROGATORIES

          Defendant Corellium, LLC (“Corellium”), by and through undersigned counsel, pursuant

   to the Federal Rules of Civil Procedure, hereby files this Notice of Serving Fifth Amended

   Answers to Plaintiff, Apple Inc.’s (“Apple”), First Set of Interrogatories.

    Dated: April 18, 2020                            Respectfully submitted,

                                              By:     /s/ Justin B. Levine
                                                     Jonathan Vine
                                                     Florida Bar No. 10966
                                                     jonathan.vine@csklegal.com
                                                     Justin Levine
                                                     justin.levine@csklegal.com
                                                     Florida Bar No. 106463
                                                     Lizza Constantine
                                                     lizza.constantine@csklegal.com
                                                     Florida Bar No. 1002945

                                                     COLE, SCOTT & KISSANE, P.A.
                                                     Esperante Building
                                                     222 Lakeview Avenue, Suite 120
                                                     West Palm Beach, Florida 33401
                                                     Telephone: (561) 383-9222
                                                     Facsimile: (561) 683-8977

                                                     and


                                                    -1-
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 3 of 53



                                                  HECHT PARTNERS LLP
                                                  Counsel for Defendant
                                                  20 West 23rd St. Fifth Floor
                                                  New York, NY 10010
                                                  Telephone (212) 851-6821
                                                  David Hecht, Pro hac vice
                                                  E-mail: dhecht@hechtpartnersllp.com
                                                  Maxim Price, Pro hac vice
                                                  E-mail: mprice@hechtpartnersllp.com
                                                  Minyao Wang, Pro hac vice
                                                  E-mail: mwang@hechtpartnersllp.com

                                                  Attorneys for Corellium, LLC

                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 18 day of April, 2020, a true and correct copy of the

   foregoing document has been furnished via email to counsel of record identified below.

                                         /s/ Justin B. Levine
                                          Justin B. Levine


                                          SERVICE LIST

   Martin B. Goldberg
   mgoldberg@lashgoldberg.com
   rdiaz@lashgoldberg.com
   Emily L. Pincow
   epincow@lashgoldberg.com
   gizquierdo@lashgoldberg.com
   LASH & GOLDBERG LLP
   100 Southeast Second Street
   Miami, FL 33131

   Kathryn Ruemmler (pro hac vice)
   kathryn.ruemmler@lw.com
   Sarang Vijay Damle (pro hac vice)
   sy.damle@lw.com
   Elana Nightingale Dawson (pro hac vice)
   elana.nightingaledawson@lw.com
   LATHAM & WATKINS LLP
   555 Eleventh Street NW, Suite 1000
   Washington, DC 20004


                                                -2-
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 4 of 53




   Andrew M. Gass (pro hac vice)
   andrew.gass@lw.com
   LATHAM & WATKINS LLP
   505 Montgomery Street, Suite 2000
   San Francisco, CA 94111

   Jessica Stebbins Bina (pro hac vice)
   jessica.stebbinsbina@lw.com
   LATHAM & WATKINS LLP
   10250 Constellation Blvd., Suite 1100
   Los Angeles, CA 90067

   Attorneys for Plaintiff,
   Apple Inc.




                                           -3-
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 5 of 53



             DEFENDANT’S FOURTH AMENDED ANSWERS TO PLAINTIFF’S
                       FIRST SET OF INTERROGATORIES




   INTERROGATORY NO. 1: Identify each version, release, update, or patch, (including any
   alpha or beta versions) of the Corellium Apple Product, including for the cloud-based Corellium
   Apple Product and all private installations of the Corellium Apple Product, with a description of
   the changes made in each successive version.

          ANSWER:              Corellium objects to this request as it seeks disclosure of proprietary and
          trade secret information regarding Corellium’s product. Specifically, this Interrogatory
          seeks detailed and technical information that comprises portions of innovative technology
          that is at issue in this case. Therefore, Corellium responds only under the protection of the
          Protective Order under Fed. R. Civ. P.26(c).

          Corellium objects to this Interrogatory in that it is intended to annoy or harass Corellium
          and its officers, employees, agents, representatives, and other persons acting, or purporting
          to act on behalf of Corellium. The information sought is not necessary for Plaintiff to
          establish any of its claims, as it is Corellium’s product in general and the virtual display of
          iOS that Apple takes issue with.

          Corellium states as follows:




                                                   -4-
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 6 of 53




                                       -5-
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 7 of 53




                                       -6-
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 8 of 53




                                       -7-
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 9 of 53




                                       -8-
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 10 of 53




                                        -9-
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 11 of 53




    INTERROGATORY NO. 2: Separately for each version or installation of the Corellium Apple
    Product Identified in Interrogatory No. 1, fully describe the functional flow for the Corellium Apple
    Product, including at least: a) all steps a user takes to set up and access the Corellium Apple
    Product; b) how the user creates a new Virtual Device; c) how an existing Virtual Device is saved;
    d) how the user accesses a saved Virtual Device; e) how a user interacts with a Virtual Device
    created in Corellium Apple Product; and f) how the GUI Elements are determined and displayed
    to the user.



                                                   - 10 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 12 of 53



         ANSWER: Corellium objects to this request as it seeks disclosure of proprietary,
         confidential and/or trade secret information regarding Corellium’s product. Therefore,
         Corellium responds under the protection of the Protective Order under Fed. R. Civ. P.26(c).
         In that regard, Corellium states as follows:




                                               - 11 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 13 of 53




                                       - 12 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 14 of 53




                                       - 13 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 15 of 53




                                       - 14 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 16 of 53




                                       - 15 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 17 of 53




    INTERROGATORY NO. 3: Fully describe the process or processes by which the Corellium
    Apple Product creates a new Virtual Device, including any steps taken to bypass any Security
    Measures that would otherwise prevent iOS from being installed on anything other than Apple-
    manufactured hardware.

           ANSWER:          Corellium objects to this request as it seeks disclosure of proprietary,
           confidential and trade secret information regarding Corellium’s product. Therefore,
           Corellium responds only under the protection of the Protective Order under Fed. R. Civ.
           P.26(c).

           Corellium states that the two definitions of “Security Measures” are not equivalent. One
           refers to iOS itself and the other to protected / encrypted / secured applications. This
           response attempts to answer in both senses, with the understanding that "protected /
           encrypted / secured" refers to what is commonly described as iTunes Store DRM.

           During creation of a new Virtual Device intended to run iOS, after the user identifies the
           requested configuration of the Virtual Device, the following steps generally happen:

              1. Provision of the firmware archive

           The user uploads the firmware file or selects a firmware that has been pre-configured for
           the system. Other firmware or software components may be provided by the user here, but
           they are not required to run iOS on the Virtual Device.

              2. Extraction of firmware components


                                                 - 16 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 18 of 53



         The firmware archive is a standard unencrypted ZIP or ZIP64 file. The archive contains
         numerous components, but only the following ones are used in the Corellium Virtual
         Device creation process: guest OS kernel, restore RAM disk, hardware device tree, and on
         certain versions of iOS, the so-called external trust cache.

         Extraction or interpretation of none of these requires circumventing a security measure. In
         particular, there is no encryption applied.




                                               - 17 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 19 of 53




                                       - 18 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 20 of 53




    INTERROGATORY NO. 4: Fully describe the process by which the Corellium Apple Product
    was developed, including but not limited to the circumstances under which the idea for the
    Corellium Apple Product was conceived, the date the development work began, the date the
    development work was complete or substantially complete, and all Persons who contributed in any
    way to the Corellium Apple Product.



                                                - 19 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 21 of 53



           ANSWER:           Corellium objects to this Interrogatory as it seeks disclosure of
           proprietary, confidential and trade secret information regarding Corellium’s business and
           product. Therefore, Corellium responds only under the protection of the Protective Order
           under Fed. R. Civ. P.26(c). Accordingly, Corellium states as follows:




    INTERROGATORY NO. 5: Describe the complete factual and legal basis for Your contention,
    if any, that You have not infringed any of Apple’s asserted copyrights in this Action, including
    Identifying all Documents You will rely upon in support of such contention.

           ANSWER:           Corellium objects to this Interrogatory as it seeks production of
           documents and information protected by the work product doctrine or the attorney-client
           privilege. The Interrogatory specifically seeks information that serve as the legal bases of
           Corellium’s defenses, therefore, that information and communications related thereto are
           privileged on their face.

           Corellium describes the factual basis of its position as follows: the Corellium product, in
           its as-built state that is delivered to customers, does not contain any works that Apple is
           asserting copyrights to in this Action. The product is akin to an operating system of a
           computer, where an application is loaded by the operating system, adjusted to interoperate
           with OS components, and exposed to the user in this final form.




                                                  - 20 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 22 of 53



           The Corellium product uses exclusively Corellium-developed and third-party technology
           to perform the loading process of iOS. In particular, the "boot loader" used by Corellium
           is not a derivative work of Apple device firmware. Similarly, the SEP model used by
           Corellium does not contain a copy of Apple SEP firmware. Corellium developed those
           integrated pieces separately based on clean-room reverse engineering of freely available
           Apple products.

           The Corellium product loads iOS from a separate firmware archive that is not provided by
           Corellium. Subsequently, the firmware is modified at load time to achieve interoperability
           with Corellium - much like an operating system loads an executable - and to add the
           following significant features that are relevant to the research and testing markets:

               •   optional "jailbreak" of the Virtual Device, where users are enabled to load
                   unprotected, unencrypted programs for research and testing purposes,

               •   tracing features like CoreTrace or KAlloc heap debugger, which enable deeper
                   insight into the OS than provided by Apple software,

               •   kernel debugger support, which is considered to be a basic and essential research
                   tool that is not provided by Apple,

               •   ability to save and restore the complete state of the device while it's running
                   (including state normally hidden from the user), which is a feature exclusive to
                   Virtual Devices,

               •   ability to control features that are always-on on Apple hardware, in particular PAC,
                   APRR and KTRR system integrity protection.

           Note that “jailbroken” Virtual Devices offer a different set of features than “jailbroken”
           physical phones. In particular, Corellium Virtual Devices do not contain cryptographic
           keys required to access protected iTunes store content. They are substantially aimed
           towards enabling researchers to gain greater understanding of the software running inside.
           Because this is transformative, it is fair use.

    INTERROGATORY NO. 6: Identify and fully describe any and all licenses or authorizations
    that You contend permitted You to create the Corellium Apple Product, including but not limited
    to describing the Person to whom the license or authorization was granted and the Person who
    granted it, the scope of the license or authorization, the date and place the license or authorization
    was granted, for what period of time the license or authorization was granted, under what terms or
    restrictions the license or authorization was granted, and the consideration that was provided for
    the license or authorization.

           ANSWER:           Various Apple employees, including but not limited to Jason Shirk, Jon
           Andrews, Craig Federighi, and Ivan Krstić, were aware of and encouraged Corellium to
           further develop its technology.




                                                    - 21 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 23 of 53



           Apple’s behavior towards Corellium and the general public qualifies as an implied license
           and/or acquiescence to use of the Corellium Apple Product. By providing iOS online for
           download directly from its servers, and by acquiescing to third parties’ offering iOS for
           download from Apple’s servers (on websites such as ipsw.me), Apple effectively granted
           Corellium a right to utilize iOS in its technology, at least for the intended purpose of
           Corellium’s technology – which is transformative fair use in view of Apple’s own products.
           In addition, by allowing other companies such as FireEye to sell an enterprise server
           appliance with a custom hypervisor for virtualizing MacOS on non-Apple hardware, Apple
           has publicly displayed acquiescence and authorization to the use of iOS in a similar
           manner.

           Separately, and by way of further example, Apple’s encouragement of Corellium’s further
           development of its technology up to and during its continued negotiations for the
           acquisition of Corellium, after obtaining access to its technology and information
           concerning its underlying functionality, further qualifies as an implied license and/or
           acquiescence to Corellium’s use of iOS.

    INTERROGATORY NO. 7: Describe whether Corellium and/or its employees are aware of or
    have been aware of since the founding of Corellium any unpatched bugs, exploits, vulnerabilities,
    or other software flaws in iOS, and whether Corellium has reported any such bugs, exploits,
    vulnerabilities, or flaws to Apple.




                                                 - 22 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 24 of 53




    INTERROGATORY NO. 8: Separately for each version or installation of the Corellium Apple
    Product Identified in Interrogatory No. 1, describe in detail Your pricing policies, approaches,
    and/or strategies for the Corellium Apple Product, from the formation of Corellium to the present,
    including but not limited to (1) the price(s) at which You have offered the Corellium Apple Product
    for sale or license; and (2) any discounts or promotions given and the bases therefor.

           ANSWER:           The documents produced that respond to this Interrogatory are
           designated as Confidential or Attorney’s Eyes Only, as will be designated on their face,
           and are trade secret material.

           In accordance with the Court’s Order and pursuant to Fed. R. Civ. P. 33(d)(4), Corellium
           is producing documents in lieu of an answer and from which the answer to this
           Interrogatory may be determined, and the burden of deriving or ascertaining the answer
           will be substantially the same for either party. The Bates numbers for these documents are:

           Corellium-004707.000001
           Corellium-017021
           Corellium-006057.000001
           Corellium-008130.000001
           Corellium-008131.000001
           Corellium-008173.000001
           Corellium-008202.000001
           Corellium-008203.000001
           Corellium-008232.000001
           Corellium-008233.000001
           Corellium-008261.000001
           Corellium-008340.000001
           Corellium-008345.000001

                                                  - 23 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 25 of 53



           Corellium-008346.000001
           Corellium-008375.000001
           Corellium-008379.000001
           Corellium-008489.000001
           Corellium-008539.000001
           Corellium-008585.000001
           Corellium-008636.000001
           Corellium-008660-000001
           Corellium-008667.000001
           Corellium-008709.000001
           Corellium-008723.000001
           Corellium-008871.000001
           Corellium-008948.000001
           Corellium-008963.000001
           Corellium-008996.000001
           Corellium-009028.000001
           Corellium-009103.000001
           Corellium-011343.000001
           Corellium-011246.000001
           Corellium-012315.000001
           Corellium-014360
           Corellium-014367
           Corellium-014372
           Corellium-014375
           Corellium-017021
           Corellium-014521

    INTERROGATORY NO. 9: Separately for each version or installation of the Corellium Apple
    Product Identified in Interrogatory No. 1, state the following information for the Corellium Apple
    Product and any license of the Corellium Apple Product for each fiscal quarter from the formation
    of Corellium to present: (1) the Dates of each sale or license, (2) the type of sale or license (e.g.,
    private installation or access to Corellium Apple Product), (3) the customer for each sale or license,
    (4) the Person(s) billed for each sale or license (whether the same as the customer or different), (5)
    the address where any private installations occurred, (6) the terms of each sale or license, and (7)
    the price paid for each sale or license, including whether no monetary amount was paid.

           ANSWER:           Corellium objects to this Interrogatory as it seeks disclosure of
           proprietary, confidential and/or trade secret information regarding Corellium’s business
           and product. Specifically, Apple is seeking confidential information about clients relative
           to the terms of their individual purchase from Corellium. However, individual purchase
           terms are neither necessary to show damages nor whether infringement or a violation of
           the DMCA has occurred. In that regard, notwithstanding the fact that each client’s sale
           terms are highly sensitive, they are not relevant to any issue in this case.




                                                    - 24 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 26 of 53



         For the same reasons, Corellium also objects to this Interrogatory as it seeks private
         information of Corellium or Corellium’s customers in violation of the parties’ right to
         privacy under the US Constitution. Similarly, again for the same reasons, Corellium
         further objects to this Interrogatory in that it is as it is overbroad in both time and scope.




                                                 - 25 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 27 of 53




                                       - 26 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 28 of 53




                                       - 27 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 29 of 53




                                       - 28 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 30 of 53




                                       - 29 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 31 of 53




                                       - 30 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 32 of 53




                                       - 31 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 33 of 53




                                       - 32 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 34 of 53




                                       - 33 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 35 of 53




    INTERROGATORY NO. 10: Separately for each version or installation of the Corellium Apple
    Product Identified in Interrogatory No. 1, state the following information for the Corellium Apple
    Product and any license of the Corellium Apple Product for each fiscal quarter from the formation
    of Corellium to present: (1) revenue received by Corellium for each sale or license; (2) costs of
    any goods sold for each private installation of the Corellium Apple Product; (3) standard costs
    (and any other costs) for Corellium; (4) research and development costs attributable to the
    Corellium Apple Product; (5) per-sale or per-license profit, and (6) total profit for Corellium from
    sales of the Corellium Apple Product.

           ANSWER:            Corellium objects to this Interrogatory as it seeks disclosure of
           proprietary and confidential information from Corellium. Corellium responds only under
           the protection of the Protective Order under Fed. R. Civ. P.26(c).



                                                   - 34 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 36 of 53




                                       - 35 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 37 of 53




    INTERROGATORY NO. 11: Separately for each version or installation of the Corellium Apple
    Product Identified in Interrogatory No. 1, state Your historical and currently projected revenues,
    projected costs, and projected per-sale profits for at least five (5) years into the future for the
    Corellium Apple Product.

           ANSWER:           Corellium objects to this Interrogatory as it seeks disclosure of
           proprietary, confidential and trade secret information regarding Corellium’s business and
           product. Corellium responds only under the protection of the Protective Order under Fed.
           R. Civ. P.26(c).


                                                           .

    INTERROGATORY NO. 12: Describe Your advertising, promotion, or marketing of the
    Corellium Apple Product, including the advertising, promotion, or marketing of (1) all features
    thereof; and (2) all products or services used in conjunction with the Corellium Apple Product.
    Include the Dates, locations, and description of all conferences at which one or more Corellium
    LLC employees publicly advertised or discussed the capabilities of the Corellium Apple Product,
    all paid advertising campaigns, all social media promotion, all advertising agencies used, all
    purchased media buys, all free media (including but not limited to interviews given by employees
    or owners of Corellium LLC), and any and all other means of advertising, promoting, or marketing
    the Corellium Apple Product from inception to the present.

           ANSWER: Corellium states as follows:

           Conferences

           Black Hat 2018
              • Conference name: Black Hat USA 2018
              • Date: August 4 – 9, 2018
              • Location: Las Vegas
              • Description of Conference: “Black Hat is the most technical and relevant
                 information security event series in the world. For more than 20 years, Black Hat
                 Briefings have provided attendees with the very latest in information security
                 research, development, and trends in a strictly vendor-neutral environment. These
                 high-profile global events and trainings are driven by the needs of the security
                 community, striving to bring together the best minds in the industry. Black Hat
                 inspires professionals at all career levels, encouraging growth and collaboration
                 among academia, world-class researchers, and leaders in the public and private
                 sectors.”
              • Attended by: Chris Wade, Amanda Gorton, Rob Turner, David Wang
              • Description of Activity: Corellium met privately with peers, partners, and potential
                 clients.

           Black Hat 2019

                                                  - 36 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 38 of 53



            •   Conference name: Black Hat USA 2019
            •   Date: August 3 – 8, 2019
            •   Location: Las Vegas
            •   Description of Conference: (See above)
            •   Attended by: Chris Wade, Amanda Gorton, David Wang, Stan Skowronek, Rob
                Turner, Tim Strazzere, Steve Dyer
            •   Description of Activity: Corellium gave a private talk titled “Hidden Gems: iOS 13
                Security and the Hardware Enabling It.” Corellium hosted an invite-only party for
                customers, partners, and potential clients. Corellium and NowSecure co-sponsored
                a “capture the flag” (CTF) adventure game for Black Hat attendees.

         TenSec 2017
            • Conference name: Tencent Security Conference (TenSec)
            • Date: August 31, 2017
            • Location: Shenzhen China
            • Description of Conference: “An international cybersecurity summit. The summit
               focuses on Big Data, Artificial Intelligence, Mobile Internet, Cloud Computing,
               Internet of Things, Block Chain, Virtualization, Intelligent Connected Vehicle and
               research tools in the security field, and encourages the sharing of the forefront of
               the international first-class security technologies and research achievements. We
               look forward to creating a platform to discuss the security technology innovation
               and the development trend in the future for all the experts in the security
               community. Since its launch in 2016, TenSec has been committed to exploring
               international frontier security technologies and research, building a long-term and
               sustainable communication and cooperation platform for international
               manufacturers and security communities to safeguard emerging Internet forms and
               user security.”
            • Attended by: Chris Wade
            • Description of Activity: Chris Wade gave a presentation demonstrating a
               virtualized device.

         TenSec 2018
            • Conference name: Tencent Security Conference (TenSec)
            • Date: October 10-11, 2018
            • Location: Shenzhen China
            • Description of Conference: (See above)
            • Attended by: Chris Wade, David Wang
            • Description of Activity: Chris and David gave a presentation on iOS SEP.

         Infiltrate 2019
             • Conference name: Infiltrate Security Conference
             • Date: May 2-3, 2019
             • Location: Miami
             • Description of Conference: “Infiltrate is a deep technical conference that focuses
                 entirely on offensive security issues. Groundbreaking researchers focused on the

                                               - 37 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 39 of 53



                latest technical issues will demonstrate techniques that you cannot find elsewhere.
                Infiltrate eschews policy and high-level presentations in favor of just hard-core
                thought-provoking technical meat.” http://infiltratecon.com
            •   Attended by: Chris Wade, Amanda Gorton, Steve Dyer, Stanislaw Skowronek
            •   Description of Activity: Corellium was a sponsor and had a booth in the sponsor
                hall. Corellium also included a Zip drive in the attendee’s goodie-bags that
                contained a puzzle; attendees who solved the puzzle could come to the booth to get
                a code to access an online adventure game, which was hosted on the Corellium
                platform.

         Infiltrate 2018
             • Conference name: Infiltrate Security Conference
             • Date: April 26 -27, 2018
             • Location: Miami
             • Description of Conference: See above
             • Attended by: Chris Wade, Amanda Gorton, Rob Turner
             • Description of Activity: Networking

         TyphoonCon
            • Corellium did not attend TyphoonCon, but sponsored TyphoonCon by providing
              free accounts for training. In exchange, Corellium was listed as a sponsor on the
              website.
            • Conference dates: June 10-14, 2019
            • Location: Seoul, South Korea
            • Description of Conference: Offensive security conference hosted by SSD Secure
              Disclosure

         Paid Advertising Campaigns
         Corellium paid for a promotional tweet on Twitter. $500. June 19 – July 19, 2019.
                “If you plan on attending Black Hat USA and would like to see how Corellium
                rewrites the book on iOS & Android security, DM/Email us to schedule a free 1
                hour training which includes iOS 13 - SEP, iBoot & Kernel debugging and an
                overview of new mitigations/enhancements.”
                 -@CorelliumHQ


         Advertising agencies
         None

         Purchased Media Buys
         None

         Free Media
         Interviews



                                               - 38 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 40 of 53



              •    Forbes, Thomas Brewster, interviewed Amanda Gorton, article Feb 15, 2018
                   (interview date uncertain)
              •    Forbes, Thomas Brewster, interviewed Amanda Gorton on Oct 11, 2019

           Other




           Twitter
           Corellium uses the Twitter handle @CorelliumHQ. Corellium has used Twitter to
           announce beta testing signups, new features, job opportunities, news, and other events.

    INTERROGATORY NO. 13: Identify the date when Corellium first became aware any of
    Apple’s copyrights alleged in the Action, and describe the circumstances under which Corellium
    first became aware of Apple’s copyrights, including Identifying all Persons and Documents
    through which Corellium first became aware of Apple’s copyrights.

           ANSWER:

           Upon subsequent clarification by Apple that the term “copyrights” in this interrogatory
           relates only to those copyrights specifically asserted in the operative Complaint, Corellium
           states that the date when it first became aware of Apple’s copyrights alleged in the Action
           is at least the date of service of Apple’s initial Complaint. As a result of the service of
           Apple’s Complaint, the following individuals became aware of Apple’s copyrights:
           Amanda Gorton and Christopher Wade.




                                                  - 39 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 41 of 53



    INTERROGATORY NO. 14: Identify all actions Corellium has taken with regard to or in
    response to Apple’s copyrights or in the anticipation of any copyright litigation with Apple,
    including, but not limited to, any steps taken by Corellium to inform its customers about Apple’s
    copyrights or to obscure information about Apple’s copyrights from Corellium’s users or
    customers.

           ANSWER: Corellium states that it has taken no actions either to inform its customers
           about Apple’s copyrights or to obscure information about Apple’s copyrights from its users
           or customers.

    INTERROGATORY NO. 15: Identify all Persons who have requested purchase of, license to, or
    any other access to, the Corellium Apple Product to whom Corellium has refused to sell, license,
    or give access.

           ANSWER:           Corellium has declined sale, license, or access to at least the following
           individuals or organizations:




           In accordance with the Court’s Order and pursuant to Fed. R. Civ. P. 33(d)(4), Corellium
           is producing documents in lieu of an answer and from which the answer to this
           Interrogatory may be determined, and the burden of deriving or ascertaining the answer
           will be substantially the same for either party. The Bates numbers for these documents are:

           Corellium-026274
           Corellium-026353
           Corellium-007732

                                                 - 40 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 42 of 53



           Corellium-026348
           Corellium-008022
           Corellium-007995
           Corellium-026350
           Corellium-026352
           Corellium-026349
           Corellium-026356
           Corellium-026355
           Corellium-026354
           Corellium-026360
           Corellium-026361
           Corellium-026359
           Corellium-026362


    INTERROGATORY NO. 16: Identify all Foreign Persons, including but not limited to Foreign
    governments, public and private Foreign agencies, and Foreign companies, who have approached
    Corellium to learn about the Corellium Apple Product or its capabilities, or who have requested
    purchase of, license to, or any other access to the Corellium Apple Product, and describe
    Corellium’s interactions and business with each such Person.

           ANSWER:            Corellium objects to this Interrogatory as it seeks disclosure of
           proprietary, confidential and trade secret information regarding Corellium’s business and
           product. Corellium has already provided its customer list to Apple. Providing every inquiry
           Corellium has had for the purchase of its product has no connection whatsoever to this
           lawsuit and is a quintessential trade secret material. On the same grounds, Corellium also
           objects to this Interrogatory as it seeks private information of Corellium or Corellium’s
           customers in violation of the parties’ right to privacy under the US Constitution.

           Corellium further objects to this Interrogatory in that it is as it is overbroad in both time
           and scope. Specifically, this request is not narrowly tailored to determine whether
           Corellium’s product infringes on Apple’s copyright but rather, seeks information related
           to Corellium’s business and contracts with third parties, or inquiries that had occurred and
           have been rejected, all of which are unrelated to the allegations in the Complaint and Apple.

    INTERROGATORY NO. 17: Identify all Persons who have offered, formally or informally, to
    purchase or acquire part or all of Corellium’s business and describe the circumstances of each
    offer.




                                                  - 41 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 43 of 53



           ANSWER:            Corellium objects to this request as it is overbroad, harassing, and not
           proportional to the needs of this case. Indeed, if a third-party company offered to acquire
           Corellium, that is entirely irrelevant and goes to no element of Apple’s copyright
           infringement claim. Corellium also objects to this Interrogatory as it seeks private
           information of Corellium or Corellium’s customers in violation of the parties’ right to
           privacy under the US Constitution. Corellium further objects to this Interrogatory in that it
           is overbroad in both time and scope because it fails to identify a specific period or
           circumstance whereby an attempt by a third party to acquire Corellium, or any of the
           applicable details, may have had any relevancy to this lawsuit.

           As it relates to Apple, on January 25, 2018, Corellium and Apple entered into a
           Confidentiality Agreement for Possible Transaction (the “Non-Disclosure Agreement”) to
           purchase Corellium. Subject to the terms of the Non-Disclosure Agreement, Corellium will
           produce its documents with Apple regarding its offer and negotiations regarding a potential
           acquisition which are responsive to this request.

    INTERROGATORY NO. 18: Fully describe all factual and legal bases for each affirmative
    defense asserted, if any, in Your answer to the Complaint.

           ANSWER:            Corellium objects to this Interrogatory as it seeks production of
           documents or information protected by the work product doctrine or the attorney-client
           privilege due to relating to the mental and strategic impressions of counsel and
           communications and strategy shared between counsel and the client. A discussion of the
           factual bases for each affirmative defense follows:

                                  FIRST AFFIRMATIVE DEFENSE
                                     (Failure To State A Claim)

           Apple has failed to state a claim for both infringement and violation of the DMCA for the
    reasons stated below.

                                SECOND AFFIRMATIVE DEFENSE
                                          (Fair Use)

             The Corellium product is a wholly new, distinct, transformative, and socially-beneficial
    product with an entirely distinct purpose from ordinary iOS devices. Corellium’s product provides
    users with a substantially more efficient and effective way to research, test, and critique both iOS
    itself and iOS-based applications.

            Corellium’s technology was designed solely for the limited purposes of research, critique,
    and testing.

            First, the Corellium product does not provide key functionality that makes a standard iOS
    device desirable to ordinary consumers. For example, Corellium’s virtual devices cannot make or
    receive phone calls, send or receive text messages, access iTunes or other DRM-protected content,
    log into an iCloud account, navigate with GPS, pair Bluetooth headphones, or take pictures.
    Indeed, the Corellium product is so significantly different from an ordinary iOS device that the

                                                   - 42 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 44 of 53



    differences render the Corellium product unusable and undesirable to consumers of ordinary iOS
    devices. In other words, it’s an entirely different product than an iPhone.

           Further, and in addition to the substantial differences stated above, Corellium’s virtual
    product provides new and additional features for research, critique, and testing purposes that are
    not otherwise available on a standard iOS device.

            For instance, the Corellium product incorporates several advanced and innovative research
    and testing tools. These tools include, for example, a file browser, an app browser, and CoreTrace,
    a proprietary tool that enables researchers to holistically view and comprehend all system calls
    made by the operating system and the apps running on it, giving researchers the ability to examine
    and understand both iOS itself and iOS-based applications in advanced new ways that cannot be
    achieved with a standard device, nor with any other research tools on the market. Corellium also
    offers a KAlloc heap debugger, kernel debugger support, and the ability to control features that are
    always-on on Apple hardware, such as PAC, APRR, and KTRR. These features, which again are
    not available with a standard iOS device, all contribute to deeper insight for more advanced
    research, testing, and critique.

            What’s more, Corellium’s virtualization technology enables the interoperability of iOS on
    an entirely new form-factor: that is, Corellium enables iOS to run on virtual devices on an
    enterprise computer server. Importantly, this new form-factor is exponentially more scalable,
    efficient, and effective than ordinary iOS devices for the purposes of research, testing, and critique.

           Virtualization yields greater scalability and efficiency, and it provides advanced,
    innovative new ways to meet the challenges of workloads like testing, research, and development.

            To effectively test, research, and critique iOS and iOS-based applications, developers often
    need to perform their work on many different device models and many different iOS versions.
    This is because there are many different models and versions available on the market for end users,
    and developers want to ensure their testing and research applies across all the different variations
    that end users might have. In addition, developers often want to run tests across many devices in
    parallel, rather than testing in series on a single device, for greater speed and efficiency.

            Physical devices are simply not designed for use at scale; they are designed for use by the
    individual consumer. This makes them inefficient and ineffective for testing and research at
    volume. Further, physical devices are immutable resources: they cannot be changed into another
    device on demand, so if you need a different device model or OS version, you must obtain an
    entirely new device resource.

            Corellium’s virtualization technology eliminates these inefficiencies by enabling iOS to
    run on a form-factor purposefully designed for scale and productivity: an enterprise server. Servers
    consolidate resources to a single piece of hardware, simplifying resource management. This
    provides a streamlined way for a user to orchestrate, deploy, and manage the resources they need
    for rapid, nimble, efficient testing and research. Moreover, Corellium eliminates resource
    inefficiency by allowing users to instantly create, destroy, and recreate virtual devices on demand
    as needed, rather than tracking down the physical devices they need while unneeded devices sit


                                                    - 43 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 45 of 53



    idle.

            Notably, while scalability and efficiency carry no advantage for ordinary consumers, these
    factors are crucially advantageous for developers performing testing and research across many
    different device models and OS versions.

             In addition, unlike physical devices, virtual devices can be paused, snapshotted, restored
    to a previous state, and cloned – features that further facilitate efficiency in research and testing.
    These features allow a developer to, for example, temporarily pause the running system and
    examine precisely what is happening at that moment, or return to a previous point and re-run a test
    in a slightly different way, or create multiple clones of a device and examine the results of different
    tests from the exact same starting point. This can’t be done with physical iOS devices.

           In short, not only does Corellium’s technology not support several of the key features that
    make the original product desirable to ordinary consumers, but it also adds dramatic new
    functionality specifically designed for research, critique, and testing – functionality that is not
    otherwise available with the original product. These significant differences result in meaningful
    improvements in developers’ ability to test, research, and critique iOS and iOS-based applications.
    Indeed, Apple itself recognized the significant advantages presented by virtual devices for research
    and testing purposes when it sought to acquire Corellium’s technology for these purposes for
    millions of dollars.

            Because Corellium’s product differs so dramatically from Apple’s iOS devices, it cannot
    be said to serve as a substitute for Apple’s iOS devices, and as such, it cannot be said to impact
    the market for iOS or Apple’s iOS devices. In fact, Corellium’s product addresses a market that
    Apple not only does not address, but actually impedes.

            Not only are Apple’s iOS devices not marketed for the purpose of testing, research, and
    critique, but moreover, they are designed and sold in a way that encumbers these purposes. For
    example, it is not possible to purchase iOS devices running older versions of iOS, nor does Apple
    permit users to downgrade their iOS devices to older versions of iOS. As a result, developers
    seeking to perform research and testing on older iOS versions must look to second-hand markets
    to obtain these devices. Often, researchers will contact a seller to ensure the device is not
    accidentally upgraded before shipping, and once they obtain the device, the must hope no one
    accidentally upgrades it or breaks the device, or they must find a new one. They must repeat this
    process every time they need an appropriate device with the appropriate version. Significantly, any
    enterprise providing an iOS-based application will need to perform this type of testing and research
    to ensure that their application is safe and stable for their end users, who may be using many
    different devices and iOS versions.

           With Corellium’s product, on the other hand, developers can instantly deploy the precise
    model with the precise OS version that they need for testing or research. Moreover, they can easily
    and quickly run tests across every device model on every iOS version. This exponential
    improvement in efficiency meaningfully impacts developers’ ability to perform testing and
    research and further distinguishes the Corellium product from physical iOS devices.



                                                    - 44 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 46 of 53



            Further, security research typically requires a jailbroken device. On a physical device,
    jailbreaking requires exploiting a vulnerability in the iOS code. As a result, iOS security
    researchers often hoard vulnerabilities, rather than report them, to ensure they can continue
    performing research.

            Corellium’s platform enables developers to “jailbreak” a virtual device without the use of
    any such vulnerabilities. Furthermore, Corellium’s “jailbreak” does not facilitate access to DRM-
    protected content or bypass any DRM restrictions. With Corellium, researchers are thus able to
    meaningfully explore the system without relying on or retaining vulnerabilities in the iOS system,
    and without compromising DRM-protected content. Further, Corellium’s platform gives
    developers tools that exceed the capabilities available on a physical jailbroken device, as described
    above.

           In short, Corellium cannot be said to compete with Apple products because Corellium does
    not provide a substitute for iOS devices, but rather provides an entirely new and transformative
    product. In this way, it cannot be said to impact the market for iOS or Apple’s iOS devices. On the
    contrary, Corellium addresses a market failure that is otherwise hindered by Apple’s iOS devices.

            Notably, a week before filing its lawsuit against Corellium, Apple announced its plans to
    provide pre-jailbroken research devices to select security researchers. However, these devices have
    not been released. If they ever are released, they will lack the innovative features described above,
    including the highly scalable form-factor and advanced controls only offered by virtual devices.
    As such, it is incorrect to suggest that Corellium impacts the market for Apple’s “research
    devices,” not only because no such market exists, but also because Corellium dramatically differs
    in key features and functionality.

           The Corellium product, in its as-built state that is delivered to customers, does not contain
    any iOS code. The user obtains the unencrypted, publicly available iOS files from Apple’s servers.
    Corellium’s platform loads iOS and modifies it at load time to achieve interoperability, like an
    operating system loading an executable. Importantly, these modifications augment iOS with the
    advanced research features described above.


                                  THIRD AFFIRMATIVE DEFENSE
                                           (Estoppel)

            Apple is estopped from making a claim stemming from Corellium’s product because it is
    now taking a position directly contrary to its prior position relative to Corellium and Corellium’s
    technology. Specifically, Apple has long been aware of the virtualization technology offered by
    Corellium and/or Corellium’s affiliated entities and principals in the past. In fact, Apple employees
    have not only known about the virtualization technology and failed to protest, but instead, have
    actively encouraged the continued development by Corellium, thus causing Corellium to continue
    investing significant resources into ongoing innovation. Apple supported Corellium’s innovation
    and technology so much so that Corellium has been invited to the Apple campus to provide
    demonstrations to Apple on multiple occasions. Never once did Apple object or protest. Apple is
    well-aware of these facts and knows the specifics as to its own knowledge about Corellium and


                                                   - 45 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 47 of 53



    Corellium’s technology. Now, after encouragement by Apple, inducing Corellium to sink further
    resources into the technology, Apple suddenly sues for alleged damages.

                                FOURTH AFFIRMATIVE DEFENSE
                                          (Laches)

            Apple has long been aware of the virtualization technology offered by Corellium and/or
    Corellium’s affiliated entities and principals in the past. In fact, Apple employees have not only
    known about the virtualization technology and failed to protest, but instead, have actively
    encouraged the continued development by Corellium, thus causing Corellium to continue investing
    significant resources into ongoing innovation. Apple supported Corellium’s innovation and
    technology so much so that Corellium has been invited to the Apple campus to provide
    demonstrations to Apple. Never once did Apple object or protest. Apple is well-aware of these
    facts and knows the specifics as to its own knowledge about Corellium and Corellium’s
    technology. Now, after encouragement by Apple, inducing Corellium to sink further resources
    into the technology, Apple suddenly sues for alleged damages.

                                  FIFTH AFFIRMATIVE DEFENSE
                                            (Waiver)

             Apple has waived any claim it may have had stemming from Corellium’s product because
    it has long been aware of the virtualization technology offered by Corellium and/or Corellium’s
    affiliated entities and principals. In fact, Apple employees have not only known about the
    virtualization technology and failed to protest, but instead, have actively encouraged the continued
    development by Corellium, thus causing Corellium to continue investing significant resources into
    ongoing innovation. Apple supported Corellium’s innovation and technology so much so that
    Corellium has been invited to the Apple campus to provide demonstrations to Apple. Never once
    did Apple object or protest. Apple is well-aware of these facts and knows the specifics as to its
    own knowledge about Corellium and Corellium’s technology. Now, after encouragement by
    Apple, inducing Corellium to sink further resources into the technology, Apple suddenly sues for
    alleged damages.

                                  SIXTH AFFIRMATIVE DEFENSE
                                         (Unclean Hands)

            Apple comes to the court with unclean hands because Apple has and is directly benefitting
    from Corellium’s product after actively and implicitly encouraging Corellium to continue the
    development of the product but then suing Corellium for the same development. In that regard,
    please see paragraphs 31 through 37 of Corellium’s Counterclaim [D.E. 64]. Apple is now
    estopped from making a claim stemming from Corellium’s product because it is now taking a
    position directly contrary to its prior position relative to Corellium and Corellium’s technology.
    Specifically, Apple has long been aware of the virtualization technology offered by Corellium
    and/or Corellium’s affiliated entities and principals in the past. In fact, Apple employees have not
    only known about the virtualization technology and failed to protest, but instead, have actively
    encouraged the continued development by Corellium, thus causing Corellium to continue investing
    significant resources into ongoing innovation. Apple supported Corellium’s innovation and


                                                   - 46 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 48 of 53



    technology so much so that Corellium has been invited to the Apple campus to provide
    demonstrations to Apple. Never once did Apple object or protest. Apple is well-aware of these
    facts and knows the specifics as to its own knowledge about Corellium and Corellium’s
    technology. Now, after encouragement by Apple, inducing Corellium to sink further resources
    into the technology, Apple suddenly sues for alleged damages. Moreover, Apple is knowingly and
    improperly trying to restrain trade and control the security and research markets as discussed
    further below.

                                SEVENTH AFFIRMATIVE DEFENSE
                                      (Restraint of Trade)

            Apple is attempting to restrain trade through the guise of this lawsuit claiming alleged
    copyright infringement and violation of the DMCA. If Apple succeeds in this case, it will not
    merely terminate an innovative technology that facilitates and advances the positive work of
    mobile developers and testers, but will stunt security, research, and innovation efforts within and
    beyond the mobile development industry. To be clear, a successful result by Apple with the
    copyright infringement claim will set a precedent that the virtualization of any third-party software
    or other app or program, no matter the use or transformative nature, is infringing upon that third-
    party’s intellectual property rights. Such a result is at odds with the entire idea behind fair use and
    will inevitably close the door on virtualization and emulation efforts and other similar useful
    development and testing methods. Such a precedent will keep the industry as a whole from
    advancing forward, limited to only what is made available by hard devices—such as those entirely
    controlled by Apple.

            Similarly, a successful result by Apple on the DMCA claim will result, effectively, in the
    jailbreak industry being deemed illegal, a notion that Congress and the U.S. Copyright Office has
    already expressly declined to ratify. Such a precedent, at odds with the current intent of Congress,
    would have a resounding negative effect on advancing security (national or otherwise), app testing,
    repair and maintenance, and innumerable other good faith uses for the jailbreaking of an electronic
    device.

            Finally, a week before filing its lawsuit, Apple announced that it planned to release pre-
    jailbroken iPhones, which it will ostensibly offer for free for select security researchers – thus
    implying through this instant case, that providing jailbroken iOS for security research is
    permissible, so long as Apple controls it and has no competition.

                                EIGHTH AFFIRMATIVE DEFENSE
                           (Authorized Use, License, Consent, Acquiescence)

            As stated above, Apple has long been aware of the virtualization technology offered by
    Corellium and/or Corellium’s affiliated entities and principals in the past. In fact, Apple employees
    have not only known about the virtualization technology and failed to protest, but instead, have
    actively authorized and encouraged the continued development by Corellium, thus causing
    Corellium to continue investing significant resources into ongoing innovation. Apple supported
    Corellium’s innovation and technology so much so that Corellium has been invited to the Apple
    campus to provide demonstrations to Apple. Never once did Apple object or protest. Apple is


                                                    - 47 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 49 of 53



    well-aware of these facts and knows the specifics as to its own knowledge about Corellium and
    Corellium’s technology. Apple has acquiesced as well as expressly and implicitly authorized
    Corellium’s virtualization technology and any use of Apple iOS therewith.

                                  NINTH AFFIRMATIVE DEFENSE
                              (Invalidity or Unenforceability of Copyright)

           Apple’s protected work, or portions of it, are functional, not expressive works.

                                  TENTH AFFIRMATIVE DEFENSE
                                      (Scenes a Faire Doctrine)

           Elements of Apple’s copyrighted works are dictated by practical realities, such as by
    hardware standards and mechanical specifications, software standards and compatibility
    requirements, as well as standard programming practices, and may not obtain copyright protection
    as such.

            Several elements of the iOS driver stack, where Corellium software meets Apple's iOS
    product, are particularly good examples. The NAND Flash driver for currently supported iPhones
    (including the model 6s and newer) is an implementation of the open NVMe standard.
    Additionally, the USB driver stack on all iPhones not only implements the USB standards, but also
    interacts - on a real phone - with a third-party USB controller which also has Linux drivers.
    Similarly, for the WLAN device driver, a major part of functionality mirrors closely the Broadcom
    device drivers on other platforms. Another example is the FIPS module referred to in Interrogatory
    3 above: FIPS (Federal Information Processing Standards) are public standards developed by the
    National Institute of Standards and Technology for use in computer systems by non-military
    American government agencies and contractors, establishing requirements for security and
    interoperability. These are only a few examples.

           Furthermore, many portions of the iOS software, including the kernel, are based on
    unencrypted open-source software.

                               ELEVENTH AFFIRMATIVE DEFENSE
                                      (Merger Doctrine)

            Corellium’s use of its product is protected under the Copyright Merger Doctrine as there
    is only one way to virtualize third-party software for the purpose of research and testing—that is
    through the virtualization of the third-party software for the purpose of research and testing.
    Further, there is only one way to test and research a software, and that is to use the actual software.
    Corellium is merely providing a virtual platform for the purposes of research, critique, and testing.
    The virtualization is strictly Corellium code and there is no other way to research a certain software
    other than to use that software.

                                 TWELTH AFFIRMATIVE DEFENSE
                                     (No Willful infringement)



                                                    - 48 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 50 of 53



            Corellium completely denies any and all claims made by Apple that it has infringed upon
    any of Apple’s protected rights. That notwithstanding, Corellium states that all actions taken by it
    in the development and sale of its product were done innocently and in good faith and lack any
    willful intent to infringe.

                             THIRTEENTH AFFIRMATIVE DEFENSE
                                         (Misuse)

            Apple, via this lawsuit, is attempting to extend the protections afforded by its asserted
    Copyright Registrations to restrain trade as well as preclude Corellium from providing its
    virtualization product. This is copyright misuse.

                             FOURTEENTH AFFIRMATIVE DEFENSE
                                   (De Minimis Infringement)

            Apple sells its iOS devices, which include its iOS software to a certain target market and
    for certain commercial purposes. Corellium’s product is neither marketed nor sold to either that
    same target market or for those same purposes. Thus, there is minimal harm, if any, realized by
    Apple. On the contrary, Corellium’s product is marketed and sold to developers seeking to advance
    the security and stability of iOS and iOS-based applications, and as such, Corellium benefits and
    improves Apple’s iOS products and the iOS ecosystem.

             Furthermore, the Corellium product uses no code written by Apple for its proprietary
    virtualization platform. The Corellium virtualization platform merely enables users to load and
    execute certain portions of iOS for testing and research. Corellium’s clients download
    unencrypted publicly available iOS IPSW files directly from Apple to be run on Corellium’s
    virtualization platform. Importantly, Corellium does not enable the user to run any encrypted iOS
    files, nor does Corellium facilitate any decryption. Corellium users are not able to run any portions
    of iOS that yield access to DRM-protected content or Apple services. Accordingly, any possible
    infringement, if any, is entirely de minimis. For clarity, however, Corellium denies any and all
    infringement.

                               FIFTEENTH AFFIRMATIVE DEFENSE
                                       (Innocent Intent)

            Corellium completely denies any and all claims made by Apple that it has infringed upon
    any of Apple’s protected rights. That notwithstanding, Corellium states that all actions taken by it
    in the development and sale of its product were done innocently and in good faith and lack any
    willful intent to infringe.

                              SIXTEENTH AFFIRMATIVE DEFENSE
                       (Failure to State a Claim – No Copyright Infringement)

            For all the reasons stated herein, Apple has failed to state a claim for Copyright
    Infringement.



                                                   - 49 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 51 of 53



                            SEVENTEENTH AFFIRMATIVE DEFENSE
                          (Constitutionality of 17 U.S.C. §§1201(a)(2) & (b))

           The stated provisions abridge the First Amendment’s protected right of free speech as the
    Corellium product is used for such purposes including the research, testing, and security efforts
    engaged by Corellium’s clients.

                             EIGHTEENTH AFFIRMATIVE DEFENSE
                                (17 U.S.C. §1201(c)(4) – Free Speech)

            Pursuant to 17 U.S.C. §1201(c)(4), the language set forth in section 17 U.S.C. §1201 does
    not “enlarge or diminish any rights of free speech or the press for activities using consumer
    electronics, telecommunications, or computing products.” Corellium retains the right to freely
    express its code and products using, inter alia, computing products as permitted by 17 U.S.C.
    §1201(c)(4). Corellium’s expression is its own virtualization software, which is formed entirely
    upon its own code.

                              NINTEENTH AFFIRMATIVE DEFENSE
                                   (No Circumvention Enabled)

            Initially, it is noteworthy that Apple has failed to specify exactly what technological
    protection measures Apple believes Corellium has circumvented, thus, it is impossible to assert
    any specific factual bases which Corellium will express to support this instant defense.

            However, Corellium does state that it has not circumvented any technological protection
    measures in connection with the product at issue in this case because no such technological
    protection measures can be said to exist. For clarity, Apple makes its iOS files freely available,
    unencrypted, for anyone to download, and no technological measures are in place to prevent users
    from accessing, opening, viewing, modifying, copying, displaying, executing, or otherwise
    interacting with the iOS files once downloaded. As such, no technological protection measures
    can be said to exist.

                             TWENTIETH AFFIRMATIVE DEFENSE
                                (17 U.S.C. §1201(c)(1) – Fair Use)

           The factual bases for Corellium’s defense of fair use is set forth above.

                           TWENTY-FIRST AFFIRMATIVE DEFENSE
                            (17 U.S.C. §1201(f) – Reverse Engineering)

           The Corellium product was developed and is sold for the purposes of repair, maintenance,
    research, testing, and security related reasons including reverse engineering.

                          TWENTY-SECOND AFFIRMATIVE DEFENSE
                            (17 U.S.C. §1201(g) – Encryption Research)



                                                  - 50 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 52 of 53



           The Corellium product was developed and is sold for the purposes of repair, maintenance,
    research, testing, and security related reasons including encryption research.

                          TWENTY-THIRD AFFIRMATIVE DEFENSE
                            (17 U.S.C. §1201(j) – Security Testing)

           The Corellium product was developed and is sold for the purposes of repair, maintenance,
    research, testing, and security related reasons including security testing.

                         TWENTY-FOURTH AFFIRMATIVE DEFENSE
                            (37 C.F.R. §201.40(b)(6) – Jailbreaking)

           The Corellium product was developed and is sold for the purposes of repair, maintenance,
    research, testing, and security related reasons including jailbreaking.

                           TWENTY-FIFTH AFFIRMATIVE DEFENSE
                     (37 C.F.R. §201.40(b)(11) – Good Faith Security Research)

           The Corellium product was developed and is sold for the purposes of repair, maintenance,
    research, testing, and security related reasons including good faith security research.




                                                - 51 -
Case 9:19-cv-81160-RS Document 546-7 Entered on FLSD Docket 06/02/2020 Page 53 of 53



                           DECLARATION UNDER PENALTY OF PERJURY
           I, Amanda Gorton as the authorized representative and on behalf of Corellium, LLC,

    declare under penalty of perjury under the laws of the United States of America that the foregoing

    Fifth Amended Answers to Apple, Inc.’s First Set of Interrogatories are true and correct. Executed

    on April 18, 2020.



                                                 _________________________________
                                                 AMANDA GORTON

                                                 AS THE AUTHORIZED REPRESENTATIVE
                                                 AND ON BEHALF OF CORELLIUM, LLC.
